Case: 10-10804 Document: 00511419498 Page: 1 Date Filed: 03/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 22, 2011
                                     No. 10-10804
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

ALFRED BROOKS,

                                                   Defendant–Appellant.


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:98-CR-84-2


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Alfred Brooks, federal prisoner # 30337-077, appeals the district court’s
denial of his “Petition for Reduction of Sentence under Informer: Quitan and
Popular Action in Accordance to 21 U.S.C. § 886(a), 28 U.S.C. § 994(n), 28 U.S.C.
§ 2501, and Rule 35(b).” He argues that the Government promised to file a
motion for a reduction of his sentence pursuant to Rule 35 of the Federal Rules
of Criminal Procedure based on his substantial assistance in providing
information and testifying against another inmate.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10804 Document: 00511419498 Page: 2 Date Filed: 03/22/2011

                                  No. 10-10804

      Only the Government can file a motion for reduction of a defendant’s
sentence pursuant to Rule 35(b). United States v. Early, 27 F.3d 140, 141 (5th
Cir. 1994) (per curiam). Brooks’s motion was “an unauthorized motion which the
district court was without jurisdiction to entertain.” See id. at 142. Brooks does
not argue that the Government’s refusal to file such a motion was based on an
unconstitutional motive. See, e.g., United States v. Grant, 493 F.3d 464, 467 (5th
Cir. 2007). He has also failed to show that the Government bargained away its
discretion concerning whether to file the motion. See United States v. Price, 95
F.3d 364, 368 & n.2 (5th Cir. 1996) (per curiam). Accordingly, we affirm the
district court’s denial of Brooks’s motion. See Early, 27 F.3d at 142; see also
Brewster v. Dretke, 587 F.3d 764, 769 n.3 (5th Cir. 2009), cert. denied, 130 S. Ct.
3368 (2010).
      AFFIRMED.




                                        2